Citation Nr: 0516374	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than December 
27, 1999 for the grant of an increased rating to 20 percent 
for service-connected low back condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
condition.

3.  Entitlement to service connection for hyperactive thyroid 
disorder claimed as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, issued in March and May of 2003.  Notices of 
Disagreement were received in June and November of 2003.  
Statements of the Case were issued in August 2003, September 
2003 and April 2004.  Timely appeals were received in 
November 2003 and April 2004.  A hearing was held at the RO 
before a Decision Review Officer in April 2004.  A 
Supplemental Statement of the Case was issued in August 2004.


FINDINGS OF FACT

1.  A September 1998 rating decision denied a compensable 
rating for the veteran's service-connected low back 
disability.  The veteran did not perfect his appeal of this 
decision and it is final.

2.  In December 2002, the veteran submitted a claim for an 
increased rating for his low back disorder.  

3.  In a March 2003 rating action, the evaluation of the 
veteran's low back disability was increased to 20 percent, 
effective from December 2002.  

4.  In an August 2004 rating action, the 20 percent 
evaluation for the veteran's low back disorder was made 
effective from December 1999.  

5.  The evidence does not show that the veteran's low back 
disability had increased in severity prior to December 23, 
1999.

6.  In June 1998, the Board denied the veteran service 
connection for a cervical spine disability.  The Chairman of 
the Board has not ordered reconsideration of this decision, 
and it is final.

7.  The evidence received since June 1998 is not material as 
it does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
cervical spine condition.

8.  The medical evidence does not show that the veteran's 
hyperactive thyroid disorder is proximately caused by or due 
to his service-connected hypertension or his salt-restricted 
diet related to his service-connected hypertension, nor was 
it incurred during the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
23, 1999, for the grant of 20 percent disability evaluation 
for the veteran's service-connected low back disability are 
not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o) (2004).

2.  The June 1998 Board decision that denied service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  New and material evidence has not been received and the 
veteran's claim for service connection for a cervical spine 
condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  The veteran's hyperactive thyroid disorder is not 
proximately due to or the result of any service connected 
disability, nor was it incurred as a result of his military 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in February and April of 2003, prior to the initial AOJ 
decisions on the veteran's claims for an increased rating and 
service connection, respectively.  These letters advised the 
veteran of the first, second and third elements required by 
the Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The Statement of the 
Case and Supplemental Statement of the Case also notified the 
veteran of the specific reasons why his claims were denied, 
and the information and evidence needed to substantiate the 
claims. 

Although not required, VCAA notice was sent to the veteran in 
December 2003 on his claim for an earlier effective date of 
the increased rating granted in March 2003.  VA's Office of 
General Counsel has determined that if, in response to notice 
of its decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
veteran was provided proper VCAA notice in February 2003 on 
his claim for an increased rating of his service-connected 
low back disability.  When his notice of disagreement raised 
the new issue of the proper effective date to be assigned the 
increased evaluation of his service-connected disability, VA 
was not required to provide additional VCAA notice.  In 
addition, the Statement of the Case and Supplemental 
Statement of the Case set out the criteria by which the 
effective date was established, thereby advising him of the 
type of evidence that would be needed to show entitlement to 
the benefits sought.  

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the file.  VA outpatient 
records are in the file.  The RO also requested and obtained 
private treatment records identified by the veteran.  Efforts 
were made to obtain the veteran's service separation 
examination, but response from the request to the National 
Personnel Records Center was negative for any additional 
service medical records other than what had previously been 
provided.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  For a claim for 
service connection, an examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

A VA medical opinion was obtained in June 2004 on the issue 
of service connection for hyperthyroidism.  No examination 
was provided in relation to the veteran's claim for service 
connection for a neck condition because, as discussed below, 
the veteran has failed to submit new and material evidence to 
reopen his claim, which was previously denied.  When a claim 
is one to reopen a finally decided claim, VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Since the veteran has failed 
to submit new and material evidence to reopen his claim for 
service connection for cervical spine disorder, VA was not 
obligated to provide him with a medical examination.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

The Board has reviewed all the evidence of record (not all 
relevant to every claim), which consists of the veteran's 
statements and testimony; the June 2004 report of the VA 
medical opinion; VA treatment records; and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

Earlier Effective Date for 20 Percent Rating of Low Back 
Disability

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The effective date of an award of increased compensation can 
be the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination that is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

In its June 1998 decision, the Board granted the veteran 
service connection for his low back disability.  The RO 
evaluated the veteran's service-connected low back disability 
as noncompensable in a September 1998 rating decision.  The 
veteran submitted a Notice of Disagreement with the 
noncompensable evaluation in February 1999.  The RO issued a 
Statement of the Case on March 1, 1999.  Additional VA 
treatment records from April 1995 to February 1999 were 
received on March 12, 1999.  The RO considered this new 
evidence and issued a Supplemental Statement of the Case on 
March 16, 1999 continuing the noncompensable evaluation of 
the veteran's service-connected low back disability.  The 
veteran, thereafter, failed to perfect his appeal by filing a 
substantive appeal.  The evidence previously considered by 
the RO, therefore, is related to the final previous denial of 
the veteran's claim for a compensable evaluation and the 
assigned effective date for the initial noncompensable 
evaluation.  This evidence cannot now be considered in 
determining an earlier effective date for the 20 percent 
evaluation.
 
It appears that the veteran claimed at his April 2004 hearing 
before the Decision Review Officer that he did not receive 
notification of the above decisions.  A review of the record 
does not show that, at the relevant time, these decisions 
were returned to the RO as undeliverable.  Neither is there 
notice of a change in the veteran's address.  The veteran 
filed a Notice of Disagreement in February 1999 with the 
September 1998 rating decision, thereby indicating that he 
was in receipt of that mailing from the RO.  The March 1999 
Statement of the Case and Supplemental Statement of the Case 
were mailed to the same address as shown on the Notice of 
Disagreement.  

There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
although later documents in the file dated in December 2000 
and October 2001 indicate that the address on record was no 
longer good, there is no evidence showing that the September 
1998 rating decision or March 1999 Statement of the Case and 
Supplemental Statement of the Case were returned by the 
United States Postal Service as undeliverable, and they were 
sent to the address of record for the veteran at that time.  
The veteran has a duty to promptly notify VA of any change in 
address.  See Hyson v. Brown, 8 Vet. App. 262 (1993).  There 
is no showing that an incorrect address was used and/or that 
an irregular pattern of mailing existed as to rebut the 
presumption of regularity.  See generally Davis v. Brown, 7 
Vet. App. 298, 300 (1994).  The veteran's argument that he 
did not receive notice of these decision is, therefore, not 
prevailing in establishing an earlier effective date.

The veteran filed a formal claim for a compensable disability 
rating for his service-connected low back disability in 
December 2002.  In March 2003, he was granted an increased 
rating of 20 percent effective December 27, 2002, the date 
the claim for an increase was filed.  See 38 C.F.R. 
§ 3.400(o).  The RO in August 2004, however, granted an 
earlier effective date of December 23, 1999, more than one 
year prior to the date of the veteran's December 2002 claim.  

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service- connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

Service connection was previously established in June 1998.  
A review of the VA treatment records received subsequent to 
February 25, 1999 (the date of the last VA treatment record 
considered in the previous final decision as discussed above) 
reveals that the first treatment for the veteran's low back 
was on December 23, 1999.  This treatment note indicates for 
the first time that the veteran is being treated by 
prescription medications for his low back disability.  

No treatment records between February 25, 1999 and December 
23, 1999 showing an increase in the veteran's low back 
disability, the Board finds that the veteran is not entitled 
to an effective date earlier than December 23, 1999.  His 
appeal is, therefore, denied.

Service Connection for a Cervical Spine Condition

The veteran's claim for service connection for a cervical 
spine condition was previously denied by the Board.  In June 
1998, the Board denied the veteran service connection for a 
cervical spine disability.  This decision became final June 
23, 1998, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).

In April 2003, the RO received the veteran's claim for 
service connection for degenerative disc disease and 
osteoarthritis in his neck.  Since the claim had been 
previously denied, that is a claim to reopen.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2003).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to June 1998 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Evidence received since June 1998 consists of the veteran's 
statements and testimony; VA treatment records from June 1999 
through July 2004; and private treatment records from two 
medical care providers spanning October 1998 through December 
2001.  All of this evidence is new in that it was not 
previously of record.

The Board finds, however, that none of this evidence is 
material.  The Board previously denied the veteran's claim 
for service connection for a cervical spine disability 
because there was no evidence linking the veteran's current 
cervical spine condition to his military service.  That 
evidence is still lacking.  The new medical evidence 
submitted does not provide the necessary medical opinion to 
establish a nexus between the veteran's neck condition and 
his military service.  Rather this evidence merely 
substantiates that the veteran has a current neck disability.  
The veteran's testimony is not competent evidence as to a 
nexus relationship because the veteran is not competent to 
give a medical opinion.  It is noted that the veteran has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his claimed neck condition 
is due to any injury or disease incurred during his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

New and material evidence having not been received, the 
veteran's claim for service connection for a cervical spine 
condition is not reopened, and his appeal is denied.

Service Connection for Hyperactive Thyroid Disorder

In April 2003, the veteran filed a claim for service 
connection for a hyperactive thyroid disorder, claiming that 
it is secondary to his service-connected hypertension.  The 
veteran contends that his hyperactive thyroid disorder is due 
to a lack of iodine in his system as a result of his not 
using salt because of his hypertension.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

It appears from his private treatment records that the 
veteran was diagnosed to have a hyperactive thyroid disorder 
in approximately January 1999.  The medical treatment 
records, both VA and private, do not indicate the etiology of 
the veteran's hyperactive thyroid disorder.  Rather the 
veteran contends it is due to a decrease in his salt intake, 
which resulted in a decrease in iodine intake.  He reduced 
his salt after he was diagnosed with hypertension.  The 
veteran admitted at the RO hearing, however, that his doctors 
never told him that his hyperactive thyroid disorder is 
related to his reduction in salt intake, and that there is no 
medical evidence that relates the two.  

In June 2004, the veteran's file was reviewed by the staff 
endocrinologist at the VA Medical Center.  The staff 
endocrinologist opined that the veteran's hyperthyroidism is 
not caused by, nor is it the result of, iodized salt 
restriction.  In rendering his opinion, he reviewed the 
veteran's service record and claims file.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that his hyperactive thyroid 
disorder is due to a reduction in salt intake because of his 
service-connected hypertension.  The veteran has not 
presented any evidence, except for his own personal opinion, 
that his hyperthyroidism is due to a lack of iodine 
consumption caused by his elimination of iodized salt in his 
diet.  It is noted that the veteran has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his hyperactive thyroid disorder is due to 
his salt-restricted hypertension diet.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board must also consider whether the veteran is entitled 
to service connection on a direct basis for his hyperactive 
thyroid disorder.  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A review of the service medical records shows no diagnosis of 
a thyroid problem in service.  The post-service medical 
treatment records in the veteran's claims file do not show a 
diagnosis until January 1999, more than eight years after the 
veteran's separation from service.  There is no medical 
evidence in the claims file linking the veteran's current 
hyperactive thyroid disorder with his military service.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the veteran's current 
thyroid condition was incurred in service.  The veteran's 
appeal is, therefore, denied.


ORDER

Entitlement to an effective date earlier than December 27, 
1999 for the grant of an increased rating to 20 percent for 
service-connected low back condition is denied.

New and material evidence having not been received; the 
veteran's claim for service connection for a cervical spine 
condition is not reopened.

Entitlement to service connection for hyperactive thyroid 
disorder claimed as secondary to service-connected 
hypertension is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


